

114 HR 6249 IH: Macadamia Tree Health Initiative
U.S. House of Representatives
2016-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6249IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2016Ms. Gabbard introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Food, Agriculture, Conservation, and Trade Act of 1990 to provide for a macadamia tree
			 health initiative, and for other purposes.
	
 1.Short titleThis Act may be cited as the Macadamia Tree Health Initiative. 2.Macadamia tree health initiativeSection 1672(d) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5925(d)) is amended by adding at the end the following new paragraph:
			
 (11)Macadamia tree health initiativeResearch and extension grants may be made under this section for the purposes of— (A)developing and disseminating science-based tools and treatments to combat the macadamia felted coccid (Eriococcus ironsidei); and
 (B)establishing an areawide integrated pest management program in areas affected by, or areas at risk of being affected by, the macadamia felted coccid..
		